DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. The disclosure looks to be a literal translation of the foreign document and should be amended to place it in the proper idiomatic English.  No new matter should be added.

Claim Objections
Claim 1 is objected to because of the following informalities:  
“conducting filling gasoline and diesel to” (ln 1) should be “for conducting gasoline…”; 
“oil dispenser comprising” (ln 2) should be “oil dispenser, said filling apparatus comprising:”; 
“onto” (ln 4) should be “on”; 
“in said [cap](110)” (ln 5) should be “in said cap”;
“onto” (ln 7) should be “on”;
“secure of said” (ln 9) should be “secure said”;

“a trust pipe” (ln 11) should be “a thrust pipe”, “set” should be “a set”, and “trust mechanism” should be “thrust mechanisms”; and
“said diaphragm is moved downward and providing closing”. This phrase is grammatically incorrect.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  
“to diaphragm” (ln 2) should be “to said diaphragm”;
“of diaphragm” (ln 2) should be “of said diaphragm”;
“through dispenser pipe” (ln 4) should be “through said dispenser pipe”.

Claim 5 is objected to because of the following informalities: 
 “and pipe sheath” (lines 2 and 3) should be “and said pipe sheath”.

Claim 6 is objected to because of the following informalities: 
“which is one of components constituting said pipe sheath” (ln 2) should be “which is a component of said pipe sheath”.

Claim 7 is objected to because of the following informalities;
“which is installed to said nipple (152), thus provides connection of the nipple to the pushing spring and provides incorporation of pushing spring into the system” is grammatically incorrect.

Claim 8 is objected to because of the following informalities;
“from lever arm” (lines 2-4) should be “from said lever arm”.

Claim 9 is objected to because of the following informalities;
“down movement of flexing surface” (ln 3), should be “downward movement of said flexible surface”;
“to dispenser pipe” (ln 3) should be “to said dispenser pipe”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “thrust mechanism”, “fixing member”, “spindle connection part” in claims 1-3 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "onto fuel oil dispenser" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the fuel oil way" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the tank inlet" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “intended to insert said pipe sheath into diesel tank located on terminal end”. This phrase is grammatically incorrect and unclear as to what is being defined.
Claim 1 recites the limitation "diesel tank" and “terminal end” in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “pushed by means of motion in B direction” (ln 13-14). This phrase is grammatically incorrect and unclear as to what is being defined.

Claim 3 recites “a fixing member providing fix of said lever arm to said motion spindle”. This phrase is grammatically incorrect and unclear as to what is being defined.

Claim 6 recites the limitation "said holder spring" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Apparently “holder” should be “holding”

Claim 7 recites the limitation "the system" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the central part" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

	In regard to claims 1-10, the "fuel oil dispenser" is inferentially included as part of the claimed combination of elements rendering the claims indefinite as to whether the combination of “a filling apparatus” (claim 1) and “fuel oil dispenser” (claims 2-10) or subcombination of “a filling apparatus” is intended to be claimed.  Should applicant intend the "fuel oil dispenser" to be a positive element of the claimed combination, then positive structural antecedent basis should be provided therefor.  If not, the terminology "adapted to be" could be used (i.e., adapted to be installed onto...).

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various fuel dispensers similar to Applicant’s device, as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753